DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/11/2020 has been considered by the examiner.

Response to Amendment
The amendment of 02/08/2021 has been entered.
Claims 1–2, 15, and 19 are amended due to the Applicant's amendment dated 02/08/2021.

The rejection of claims 1–4, 6–8, and 10–20 under 35 U.S.C. 102(a)(1) as being anticipated by FUJIYAMA TAKAHIRO et al. WO-2012128298-A1, see US-20140008633-A1 for English language equivalent ("Kato"), the rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Kato as applied to claim 1 and further in view of Lee US-20060103298-A1 ("Lee"), and the rejection of claims 7–9 under 35 U.S.C. 103 as being unpatentable over Kato as applied to claims 1 and 4 and further in view of Kim et al. US-20040100190-A1 ("Kim") as set forth in the previous Office Action are overcome due to the Applicant's amendment dated 02/08/2021.  However, as outlined below, new grounds of rejection have been made.

Response to Arguments
Insofar as the arguments apply to the new grounds of rejection outlined below, the Applicants' arguments on pages 5–6 of the reply dated 02/08/2021 with respect to the rejections of record have been fully considered, but they are not persuasive.
Applicant's argument -- Applicant argues on page 5 that the claims as amended require that the emissive layer comprises a first emissive dopant that is a blue emitter and in the device of Kato, the emissive dopant is Ir(ppy)3, which is a green emitter.  Thus, Applicant argues Kato fails to anticipate the claimed device.
Examiner's response -- The claims did not previously require a first emissive dopant that is a blue emitter; however the amended claims require this feature.  The claimed device comprising a first emissive dopant that is a blue emitter is taught by Kato as evidenced by Chi as set forth in the new grounds of rejection below.
Applicant's argument -- Applicant argues on page 6 that Lee does not correct the deficiencies of Kato with respect to claim 1 and therefore claim 1 is patentable over the combination of Kato and Lee and claim 5 is also patentable over the combination of Kato and Lee both because it depends on claim 1 and because of the additional features claimed therein.
Examiner's response -- Applicant has not provided additional arguments with respect to this rejection and therefore, for the reasons outlined above, this is not found persuasive.
Applicant's argument -- Applicant argues on page 6 that Kim does not correct the deficiencies of Kato with respect to claim 1 and therefore claim 1 is patentable over the combination of Kato and Kim and claims 7–9 are also patentable over the combination of Kato and Kim both because they depends on claim 1 and because of the additional features claimed therein.
Examiner's response --  Applicant has not provided additional arguments with respect to this rejection and therefore, for the reasons outlined above, this is not found persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1–4, 6–8, and 10–20 are rejected under 35 U.S.C. 103 as being unpatentable over FUJIYAMA TAKAHIRO et al. WO-2012128298-A1, see US-20140008633-A1 for English language equivalent ("Kato") as evidenced by Chi et al. US-20080125591-A1 ("Chi").
Regarding claims 1–4, 6–8, 10, 14, and 19–20, Kato teaches an organic EL device comprising between an cathode and an anode, a light emitting layer, and at least one layer comprising a biscarbazole derivative (¶ [0074]) of a formula (1) (¶ [0040]).  Kato teaches that the organic electroluminescence device is capable of driving at a low voltage and having a long lifetime (¶ [0037]).  
Kato exemplifies an organic EL device of Example 1 (¶ [0179]-[0182]) comprising, sequentially, an ITO anode (¶ [0179]), a layer of compound (A) (¶ [0180]), a first hole transporting layer comprising aromatic amine derivative (X1) (¶[0180]), a second hole transporting layer comprising biscarbazole derivative (H1) (¶ [0180]) 
    PNG
    media_image1.png
    407
    389
    media_image1.png
    Greyscale
(page 65) , a phosphorescent light emitting layer comprising compound (B) as a host and Ir(ppy)3 as the phosphorescent dopant (¶ [0181]), a layer of compound (C) (¶ [0182]), and a cathode (¶ [0182]).
Kato does not specifically disclose a device as above wherein the phosphorescent light emitting layer comprises a phosphorescent dopant that is a blue emitter.  However, Kato teaches the phosphorescent dopant used in the light emitting layer is preferably an 
    PNG
    media_image2.png
    232
    346
    media_image2.png
    Greyscale
 (¶ [0092], page 46).
As evidenced by Chi, it is known in the art that the compound 
    PNG
    media_image3.png
    239
    273
    media_image3.png
    Greyscale
, referred to as FIrpic, is an excellent dopant for sky-blue phosphorescent devices (¶ [0004], Fig. 1).
Therefore, given the and teachings of Kato, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the phosphorescent dopant Ir(ppy)3 in the device of Example 1 of Kato with FIrpic 
    PNG
    media_image4.png
    232
    346
    media_image4.png
    Greyscale
, because Kato teaches the phosphorescent dopant may preferably be selected as FIrpic
    PNG
    media_image4.png
    232
    346
    media_image4.png
    Greyscale
.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would 
Additionally, as evidenced by Chi, it is know that FIrpic is an excellent dopant for sky-blue phosphorescent devices and therefore forming the phosphorescent dopant in the device of Kato out of the Firpic would yield the benefit of excellent sky-blue emission, as described above.
Per claims 1–3, Kato discloses the device as described above comprising the anode, the layer of compound (A), the first hole transporting layer, the second hole transporting layer comprising compound (H1), the phosphorescent light emitting layer, the layer comprising compound (C), and the cathode.  The layer of compound (A) corresponds to the claimed first organic layer, the first hole transporting layer corresponds to the claimed second layer, and the second hole transporting layer corresponds to the claimed third layer.  The phosphorescent light emitting layer comprises FIrpic, which is a phosphorescent emitter that is a blue emitter and an Ir complex.
Per claims 4 and 6, the phosphorescent light emitting layer comprises a host compound (B), which comprises a carbazole group.
Per claims 7–8, the layer comprising compound (C) is between the phosphorescent light emitting layer and the cathode and corresponds to the claimed fourth layer.
Per claim 10, the first hole transporting layer, which corresponds to the claimed second organic layer, is a hole transporting layer.  The layer of compound (A) is between the anode and the first hole transporting layer and necessarily injects holes into the remainder of the organic layer.
Per claim 14, the second hole transporting layer, which corresponds to the claimed third layer, is in contact with the phosphorescent light emitting layer.
Per claims 19–20, the device of Kato is a light emitting device which is a light for illumination.

Regarding claims 10–13 and 15–18, Kato discloses the device as described above with respect to claim 1.
Kato appears silent with respect to the property of electron blocking of the second hole transporting layer comprising biscarbazole derivative (H1) 
    PNG
    media_image1.png
    407
    389
    media_image1.png
    Greyscale
.
Since Kato teaches  
    PNG
    media_image1.png
    407
    389
    media_image1.png
    Greyscale
 in the layer physically in contact with the phosphorescent light emitting layer, the identical structure as disclosed by the Applicant, the property of electron blocking is considered to be inherent, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are 
Per claims 10–12, Kato discloses the device as described above comprising the layer of compound (A), the first hole transporting layer, and the second hole transporting layer between the anode and the phosphorescent light emitting layer.  The first hole transporting layer, which corresponds to the claimed second organic layer, is a hole transporting layer.  The layer of compound (A), which corresponds to the claimed first organic layer, is between the anode and the first hole transporting layer and necessarily injects holes into the organic layer and therefore corresponds to the claimed hole injection layer.  The second hole transporting layer, which corresponds to the claimed third organic layer, is an electron blocking layer, as discussed above.
Per claim 13, the layer comprising compound (C) is between the phosphorescent light emitting layer and the cathode and corresponds to the claimed fourth layer.
Per claim 15, Kato discloses the device as described above comprising the anode, the layer of compound (A), the first hole transporting layer, the second hole transporting layer comprising compound (H1), the phosphorescent light emitting layer, the layer comprising compound (C), and the cathode.  The phosphorescent light emitting layer comprises FIrpic, which is a phosphorescent emitter that is a blue emitter and an Ir complex.  As discussed above, the second hole transporting layer is an electron blocking layer.  
Per claims 16 and 18
Per claim 17, the second hole transporting layer, which is an electron blocking layer, is in contact with the phosphorescent light emitting layer.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over FUJIYAMA TAKAHIRO et al. WO-2012128298-A1, see US-20140008633-A1 for English language equivalent ("Kato") as evidenced by Chi et al. US-20080125591-A1 ("Chi") in view of Lee US-20060103298-A1 ("Lee").
Regarding claim 5, Kato as evidenced by Chi teaches the device as described above with respect to claim 1.
Kato does not specifically disclose a device as described above wherein the host comprises an electron transporting compound and a hole transporting compound.  However, Kato teaches that the phosphorescent host may be alone or in combination of two or more (¶ [0094]).
Lee teaches an organic electroluminescence device comprising a light emitting layer between two electrodes, wherein the light emitting layer comprises at least one phosphorescent dopant and at least two host materials including a first host material an a second host material (¶ [0015]). Lee teaches that crystallization of the first host material is prevented by the second host material (¶ [0032]) and this can prevent device characteristics from being degraded (¶ [0013]).  Further, Lee teaches that device efficiency may be improved by having the first host material possess a hole transporting characteristic and the second host material possess an electron transporting characteristic (¶ [0031]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to further modify the device of Kato by forming the host material out of two compounds, wherein the first host material possesses a hole transporting characteristic and the second host material possesses an electron transporting characteristic, based on the teaching of Lee.  The motivation for doing so would have been to 
Per claim 5, the modified device of Kato in view of Lee comprises a host material comprising a first host material possessing a hole transporting characteristic and a second host material possessing an electron transporting characteristic.

Claims 7–9 is rejected under 35 U.S.C. 103 as being unpatentable over FUJIYAMA TAKAHIRO et al. WO-2012128298-A1, see US-20140008633-A1 for English language equivalent ("Kato") as evidenced by Chi et al. US-20080125591-A1 ("Chi") in view of Kim et al. US-20040100190-A1 ("Kim").
Regarding claims 7–9, Kato as evidences by Chi teaches the device as described above with respect to claims 1 and 4.
Kato does not specifically disclose a device as described above wherein there is a fourth layer between the phosphorescent light emitting layer and the cathode that comprises the host compound (B).
Kim teaches an organic EL device comprising an emission region comprises a doping region having host material and doping material, and a non-doping region having only host material, in contact with the doping region (¶ [0023]) on the cathode side (¶ [0024]).  Kim teaches that a thin-film type of a non-doping layer plays a role as the hole blocking layer and greatly increases the luminescence efficiency of the organic EL device (¶ [0043]). Further, Kim teaches that by forming the non-doping layer out of only the same host material as used in the emission layer, the manufacturing process can be simplified (¶ [0045]) and cost reduction effects can be achieved (¶ [0046]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to further modify the device of Kato by including a non-doping layer in contact with the phosphorescent light emitting layer on the cathode side 
Per claims 7–9, in the modified device of Kato in view of Kim, the non-doping layer in contact with the phosphorescent light emitting layer on the cathode side, and comprising the host compound (B), corresponds to the claimed fourth layer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M DAHLBURG whose telephone number is (571)272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                                
/E.M.D./Examiner, Art Unit 1786